Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered August 15, 2014. The order granted the motion of defendant Sevenson Environmental Services, Inc. to dismiss the second amended complaint against it and dismissed the action against that defendant.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying that part of the motion of defendant Sevenson Environmental Services, Inc., seeking to dismiss the second amended complaint against it and reinstating the second amended complaint against that defendant except insofar as the third and fourth causes of action assert claims by each plaintiff as parent and natural guardian of an infant child or children, and as modified the order is affirmed without costs.
Same memorandum as in Abbo-Bradley v City of Niagara Falls ([appeal No. 1] 132 AD3d 1318 [2015]).
Present — Scudder, P.J., Centra, Peradotto, Lindley and Valentino, JJ.